Van Brunt, P. J.
It is hardly necessary to add anything to the opinion of Mr. Justice Ingraham, who disposed of the case in the court below. We think that the error under which the appellant labors is the assumption that the plaintiff can only be under one liability, and that there is reasonable doubt whether such liability is to Alcock & Co. or to the defendant Frank Leslie. *484The theory upon which bills of interpleader can be maintained is that the plaintiff owes a debt of a conceded sum to one of two or more claimants, to which he cannqt tell; and, if he owes this sum to one claimant, the other or others have, of necessity, no claim upon him. The plaintiff is clearly not in this situation. Alcock & Co. claim upon a bill of goods sold. Prank Leslie claims upon an accepted draft. The plaintiff may be liable to Alcock & Co. for the goods, and also to Prank Leslie upon the draft; the question between the plaintiffs and Alcock & Co. being whether the latter sold the goods to the former, and the question between Prank Leslie and the plaintiff is whether Prank Leslie holds this draft under such circumstances as that the plaintiff is liable upon it to her. It may be that under certain contingencies the plaintiff, if liable to Alcock & Co., may not be liable to Prank Leslie; but, as that is not necessarily so, interpleader will not lie. The judgment appealed from should be affirmed, with costs, with leave to the plaintiffs to amend upon payment of the costs of this appeal and of the special term. All concur.